BRYSON, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves without opposition to vacate the Court of Appeals for Veterans Claims’ judgments in Wedel v. Nicholson, 05-1794, 20 Vet.App. 453, McClellan v. Nicholson, 05-1858, 2006 WL 1727576, Shanley v. Nicholson, 04-0912, 2006 WL 952564, Sawaya v. Nicholson, 05-1792, 2006 WL 1522605, Epley v. Nicholson, 05-0815, 2006 WL 952553, Silverstein v. Nicholson, 05-0641, 2006 WL 952582, Fowler v. Nicholson, 04-2071, 2006 WL 955752, Forgey v. Nicholson, 05-0273, — Vet.App. -, Nicholson v. Nicholson, 05-1951, 2006 WL 1167769, Nicolai v. Nicholson, 05-2000, 2006 WL 953433, Green v. Nicholson, 04-2007, — Vet.App. -, St. Louis v. Nicholson, 04-2303, 2006 WL 1167651, King v. Nicholson, 04-2427, 2006 WL 1523166, Palmero v. Nicholson, 05-0882, 2006 WL 1522531, Schornak v. Nicholson, 05-0911, 2006 WL 1167780, Castle v. Nicholson, 05-1150, 2006 WL 1523086, Clifford v. Nicholson, 05-1193, 2006 WL 1523102, Ridge v. Nicholson, 05-1282, — Vet.App.-, Peak v. Nicholson, 05-1483, 2006 WL 1522553, Campbell v. Nicholson, 05-1538, 2006 WL 1167670, Scioletti v. Nicholson, 05-1564, 2006 WL 1523139, Brassell v. Nicholson, 05-1570, 2006 WL 1167669, Everting v. Nicholson, 05-1690, 2006 WL 1726883, Allen v. Nicholson, 05-1694, — Vet.App.-, Hart v. Nicholson, 05-1748, — Vet.App.-, Nelson v. Nicholson, 05-1779, - Vet. App. -, Charleston v. Nicholson, 05-1791, 2006 WL 1522032, Nagy v. Nicholson, 05-1797, — Vet.App.-, Adams v. Nicholson, 05-2091, 2006 WL 1523082, and Matheny v. Nicholson, 05-2093, 2006 WL 1594129, and remand these cases for further proceedings consistent with this court’s decision in Smith v. Nicholson, 451 F.3d 1344 (Fed.Cir.2006).
In all of the above-captioned cases, the Court of Appeals for Veterans Claims relied on its decision in Smith v. Nicholson, 19 Vet.App. 63 (2005), in concluding that the claimants were entitled to separate ratings for tinnitus in each ear. We reversed that decision, holding that the Court of Appeals for Veterans Claims should have deferred to the Secretary’s interpretation of the regulation at issue, an interpretation that only one rating may be allowed for tinnitus in both ears. Smith, 451 F.3d 1344. Under these circumstances, the requested relief is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motions to vacate and remand are granted.
(2) All parties shall bear their own costs.